    Case: 1:20-cv-00045-WAL-GWC Document #: 12 Filed: 09/09/20 Page 1 of 2




                IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                     DIVISION OF ST. CROIX

 Gilbert Defreitas,                                         SX-20-CV- 45
                                                            Sup Ct. SX-20-CV-622
         Plaintiff
                                                            Jury Trial Demanded
    v.

 Hess Corporation, et al.,

         Defendants.



                                 NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Korey A. Nelson, Esq., and Warren T. Burns, Esq., of the

law firm of Burns Charest LLP, hereby enter their appearance in this action as counsel for the Plaintiff.



DATED:           September 9, 2020              Respectfully submitted,

                                                /s/ Korey A. Nelson Esq.______
                                                Korey A. Nelson, Esq. (V.I. Bar No.R2012)
                                                BURNS CHAREST LLP
                                                365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
                                                Telephone: (504) 799-2845
                                                Facsimile: (504) 881-1765
                                                knelson@burnscharest.com

                                                /s/ Warren T. Burns Esq.______
                                                Warren T. Burns, Esq. (V.I. Bar No.R2004)
                                                BURNS CHAREST LLP
                                                900 Jackson Street, Suite 500
                                                Dallas, Texas 75202
                                                Telephone: (469) 904-4550
                                                Facsimile: (469) 444-5002
                                                wburns@burnscharest.com
                                                dcharest@burnscharest.com
   Case: 1:20-cv-00045-WAL-GWC Document #: 12 Filed: 09/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

      I hereby certify that on the 9th day September, 2020, a copy of the foregoing was served by
via CMECF on all counsel of record.




                                            Page 2 of 2
